Title: To Thomas Jefferson from Christopher Dudley, Jr., 1 March 1808
From: Dudley, Christopher, Jr.
To: Jefferson, Thomas


                  
                     Sir, 
                     March 1st. 1808
                  
                  
                      A knowledge of your Patriotism an Republican principals induces us to forward your Certain resolutions unanimously adopted at a large Numerous of Republicans at this place.
                  
                      You well persum among others a resolution recommending to Republicans of the district to Send four Delegates from each Conty to meet at South Washington on the first Monday in May next &c.
                  
                      As it is a matter of the utmost importance at the present crisis the Republicans Should Act in Accort, We request You would be pleased to use your influence and best exertions to procure the Delegation from your County of four decided Republicans to meet at South Washington for the purpose &c at the time proposed. 
                  Remaining Yr. Obedient Servant
                  
                     C Dudley Junr. Sectry
                     To the Corresponding Committee
                  
               